DETAILED ACTION
The Office Action is responsive to the communication filed on 8/15/2022.
Claims 1, 3, 5-12, 14, and 16-20 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1, 3, 5-12, 14, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claims 1, 3, and 5-10
Regarding claim 1, the prior art as described in the prosecution history describes:

    PNG
    media_image1.png
    164
    576
    media_image1.png
    Greyscale


However, regarding claim 1, the prior art as described in the prosecution history does not describe:

    PNG
    media_image2.png
    376
    576
    media_image2.png
    Greyscale


Dependent claims 3 and 5-10 depend from independent claim 1 and are allowable for the same reasons as described above.

Claim 11
Regarding claim 11, the prior art as described in the prosecution history describes:

    PNG
    media_image3.png
    153
    577
    media_image3.png
    Greyscale


However, regarding claim 11, the prior art as described in the prosecution history does not describe:

    PNG
    media_image4.png
    323
    562
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    141
    560
    media_image5.png
    Greyscale


Claims 12, 14, and 16-20
Independent claim 12 is substantially similar to independent claim 1 and is allowable for the same reasons as outlined above with respect to claim 1.  Dependent claims 14 and 16-20 depend from independent claim 12 and are allowable for the same reasons as described above.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851. The examiner can normally be reached Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher E. Everett/Primary Examiner, Art Unit 2116